Case 4:19-cv-00577-ALM-KPJ Document 48 Filed 04/09/20 Page 1 of 1 PA@RSHOC51

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2}

Civil Action No. 4:19-cv-00577-ALM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any) Dod! a S i} : Kl O a D v
was received by me on (date) 2\ (4 1202.0 : Vv +

CO I personally served the summons on the individual at (place)

 

On (date) 5; or

ace of business

1 left the summons at the individual’s eee een eS ie with (name) iy MMI COW

f
" Do e ; to- woOrK LY , a person of suitable age and discretion who sesises tt there,
on (date) = =2)2) l2nv20 , and mailed a copy to the individual’s last known address; or. af }2020 .

 

 

 

CO) I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

OD (date) 5 or
OF I returned the summons unexecuted because : or
CO] Other (specif):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 2 | 24 lap20

 

U er ’s signaiure

Erika “TP eieal

CA name and title

[ub:Ob 24 Rd \ whitestme NY 1857

Server's address

Additional information regarding attempted service, etc:

 

 
